              Case 4:20-cv-07033-YGR Document 15 Filed 05/07/21 Page 1 of 2




     DANIEL MALAKAUSKAS, Cal. Bar. No.:265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     Email: daniel@malakauskas.com
 5
     Attorney for Plaintiff: Meryl Pomponio
 6
     EDWARD ARTHUR KRAUS, Cal. Bar No.:162043
 7
     SILICON VALLEY LAW GROUP
 8   One North Market Street, Suite 200
     San Jose, CA 95113
 9   Tel: 408-573-5700 / Fax: 408-573-5701
     Email: ekraus@svlg.com
10
11   Attorney for Defendants: Jong Sik Chin, and, Hae Suk Chin

12
13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                          OAKLAND DIVISION

16
     MERYL POMPONIO,                                       Case No.: 4:20-cv-07033-YGR
17
18                         Plaintiff,                      ORDER APPROVING
                                                           STIPULATED DISMISSAL WITH
19   v.                                                    PREJUDICE
20
     JONG SIK CHIN, as an individual and doing
21   business as “Daves Grocery & Liquor”, HAE
     SUK CHIN, as an individual and doing
22
     business as “Daves Grocery & Liquor”, and
23   DOES 1-50, Inclusive,

24                    Defendants.
25
            IT IS HEREBY STIPULATED by and between the parties in this action through their
26
     designated counsel, that this action be and is hereby dismissed in its entirety, WITH PREJUDICE,
27
28   pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties shall bear their own costs




                                        Stipulated Dismissal with Prejudice
                                                                                                       1
              Case 4:20-cv-07033-YGR Document 15 Filed 05/07/21 Page 2 of 2




     and attorney fees in connection with the lawsuit and the negotiation and preparation of any
 1
     agreement entered into by such parties.
 2
 3
 4
     Date: April 28th, 2021                                         /s/Daniel Malakauskas______________
 5
                                                                    By: Daniel Malakauskas, of,
 6                                                                  MALAKAUSKAS LAW, APC,
                                                                    Attorney for Plaintiff
 7
 8   Date: April 28th, 2021                                         /s/Edward Arthur Kraus_____________
                                                                    By: Edward Arthur Kraus, of,
 9                                                                  SILICON VALLEY LAW GROUP,
                                                                    Attorney for Defendants
10
11
12
13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
     The Clerk shall close the case.
14
     Date: May 7, 2021                                                           ________________________________
15
                                                                             Yvonne Gonzalez Rogers
16                                                                          United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28




                                      Stipulated Dismissal with Prejudice
                                                                                                       2
